PROB 12A
(7/93)

                     UNITED STATES DISTRICT COURT
                                                for

                                  Western District of Texas

                            Report on Offender Under Supervision

Name of Offender: Michael Anthony Ojeda               Case Number: A-12-CR-251(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, United States District Judge

Date of Original Sentence: October 18, 2012

Original Offense: Count 1: Possession of a Firearm by Felon, in violation of 18 U.S.C. § 922(g)(1)

Original Sentence: Sentenced to one hundred and twenty (120) custody in the U.S. Bureau of Prisons
to be followed with a three (3) year term of supervised release. Special conditions imposed include
participate in substance abuse treatment, alcohol abstinence, and pay a $100 special assessment.

Type of Supervision: Supervised Release                Start of Probation: August 26, 2019

Assistant U.S. Attorney: Matthew B. Devlin Defense Attorney: J. Gabriel Hernandez
_______________________________________________________________________________

                                  PREVIOUS COURT ACTION

On November 2, 2015, an Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. §
3582(c)(2) was filed in the Western District of Texas, Austin Division, granting a reduction in
sentence to 110 months custody in the U.S. Bureau of Prisons.

                                NONCOMPLIANCE SUMMARY

Violation Mandatory Condition No. 3: “The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release on
probation or supervised release and at least two periodic drug tests thereafter (as determined by the
court) for use of a controlled substance, but the condition stated in this paragraph may be ameliorated
or suspended by the court if the defendant’s presentence report or other reliable sentencing
information indicates low risk of future substance abuse by the defendant.”

Violation Standard Condition No. 7: “The defendant shall refrain from excessive use of alcohol
and shall not purchase, possess, use, distribute, or administer any controlled substance or any
paraphernalia related to any controlled substances, except as prescribed by a physician.”

Nature of Noncompliance: On June 11, 2021, the offender submitted a urine specimen which
returned positive for marijuana.
Michael Anthony Ojeda
Report on Offender Under Supervision
Page 2

U.S. Probation Officer Action: On June 29, 2021, this officer contacted the offender regarding his
positive marijuana test result. The offender admitted to using marijuana to cope with stress and
depression. The offender attributed these struggles to the recent passing of his aunt and his mother
being ill. He reported after using, he immediately regretted his actions. During our communication,
the offender was open regarding the incident and expressed great remorse. The offender requested
an opportunity to resume treatment services to address his lapse.

To assist the offender in regaining his sobriety and compliance on supervision, this officer
respectfully requests no action be taken, to allow the offender to participate in substance abuse
treatment.

Accordingly, the Court reserves the right to revisit this allegation in the future. In addition, should
the offender incur any further violations, the Court will be immediately notified.


                                                              Respectfully submitted,


                                                              _____________________
                                                              Patricia A. Whitson
                                                              U.S. Probation Officer
                                                              Date: June 29, 2021
Approved:      ___________________________
               Martha N. Davis
               Supervising U.S. Probation Officer
               Date: June 29, 2021

THE COURT ORDERS:

[X ]   No Action

[ ]    Submit a Request for Modifying the Condition or Term of Supervision

[ ]    Submit a Request for Warrant or Summons

[ ]    Other

                                                       __________________________
                                                      Honorable Susan Hightower
                                                      U.S. Magistrate Judge
                                                       June 30, 2021
                                                      ___________________________
                                                      Date
